Broyles, C. J.
1. Whether a witness has been impeached or not is a question for the jury. Although many witnesses may testify that the witness sought to be impeached is a person of bad character and that they would not believe him on oath, and although no evidence be offered to *281sustain his character and no circumstances corroborating his testimony be shown, yet it is within the province of the jury, if they see fit to do so, to believe the witness so attacked, and to return a verdict of guilty, based solely upon his testimony. Unless the witness is an accomplice of the accused, his testimony, without any corroboration, may authorize the conviction of the accused in a felony case. See, in this connection, Rice v. City of Eatonton, 15 Ga. App. 505 (4), 509 (83 S. E. 868), and cit.
Decided November 11, 1930.
Zach. Childers, for plaintiff: in error.
Hollis Fort, solicitor-general, contra.
2. Under the above-stated ruling and the facts of the instant case, the verdict was authorized by the evidence, and the overruling of the motion for a new trial (based only upon the usual general grounds) was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., eoncur.